DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Park (US 2014/0167052), discloses in Figs. 4, 6-9 and corresponding text a display panel (101; [0041]), comprising: a plurality of sub-pixels (P1, P2; [0050]), arranged into a plurality of first rows (vertical columns) arranged in a first (horizontal) direction and a plurality of second rows (horizontal rows) arranged in a second (vertical) direction intersecting the first direction; a plurality of first scan lines (113a; [0049]) and a plurality of second scan lines (113b; [0049]), alternately arranged in the second direction and electrically connected to the plurality of second rows, respectively ([0052]); a plurality of first data lines (D1, D3, D5, D7, D9; [0056]) and a plurality of second data lines (D2, D4, D6, D8; [0056]) alternately arranged in the first direction; a plurality of first auxiliary lines (GA1, GA3, GA5; [0056]), extending in the second direction, wherein each of the plurality of first auxiliary lines is electrically connected to a corresponding first scan line ([0054]); a plurality of second auxiliary lines (GA2, GA4, GA6; [0056]), extending in the second direction, wherein there is at least one first row between each of the plurality of first auxiliary lines and an adjacent second auxiliary line.  The prior art of records, individually or in combination, do not disclose nor teach “wherein there is a first data line and a second data line between any two adjacent first rows, and the plurality of second rows are alternately electrically connected to the plurality of first data lines and the plurality of second data lines” and “a plurality of third auxiliary lines, wherein each of the plurality of third auxiliary lines electrically connects a first auxiliary line to an adjacent second auxiliary line; and a plurality of fourth auxiliary lines, wherein each of the plurality of fourth auxiliary lines electrically connects a second scan line to an adjacent first scan line, wherein there are at least 2n second rows between each of the plurality of third auxiliary lines and the first scan line electrically connected thereto, there are at least 2n+1 second rows between each of the plurality of third auxiliary lines and the second scan line electrically connected thereto, and n is a positive integer” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571) 272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811